Reversed and Remanded and Opinion Filed December 6, 2022




                                      In the
                            Court of Appeals
                     Fifth District of Texas at Dallas
                              No. 05-21-00632-CV

   JENNIFER PARKS, INDIVIDUALLY AND AS GUARDIAN OF THE
 PERSON AND ESTATE OF SAMUEL RIVERA GAMA, AND NICOLASA
                    GAMA DALE, Appellants
                            V.
              FORD MOTOR COMPANY, Appellee

               On Appeal from the 429th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 429-03411-2021

                        MEMORANDUM OPINION
              Before Justices Molberg, Partida-Kipness, and Carlyle
                            Opinion by Justice Carlyle

      Samuel Rivera Gama and several others (collectively, plaintiffs or appellants)

filed this products liability action against appellee Ford Motor Company after Mr.

Gama was injured in a rollover accident involving his 2001 Ford Explorer Sport (the

SUV). Ford moved for summary judgment based on the Texas products liability

statute of repose. See TEX. CIV. PRAC. & REM. CODE § 16.012(b). The trial court

granted Ford’s summary judgment motion and ordered that plaintiffs take nothing
on their claims. We reverse and remand in this memorandum opinion. See TEX. R.

APP. P. 47.4.

                                           BACKGROUND

        Following Mr. Gama’s May 23, 2014 accident, plaintiffs filed this lawsuit on

May 17, 2016.1 They alleged the 2001 Ford Explorer Sport’s defective design made

it susceptible to rollovers and “the roof strength was such that it could not withstand

reasonably foreseeable rollover crash forces.” The petition stated that “[a]t some

point after its manufacture, Ford sold [the SUV] in the stream of commerce” and

thus became liable “for injuries or damages caused by or arising out of defects in the

design, manufacture, or marketing of the subject vehicle.” Plaintiffs’ claims against

Ford included strict liability and negligence.2

        Ford filed a general denial answer and asserted several affirmative defenses,

including that plaintiffs’ claims are “barred by the applicable statute of repose.”

Additionally, following discovery, Ford filed a motion for summary judgment based

on section 16.012(b), which requires a claimant to “commence a products liability

action against a manufacturer or seller of a product before the end of 15 years after

the date of the sale of the product by the defendant.” TEX. CIV. PRAC. & REM. CODE

§ 16.012(b). Ford contended (1) the “date of the sale of the product” means “[t]he


    1
     Though plaintiffs originally filed this case in Dallas County, venue was transferred to Collin County
in February 2018 on Ford’s motion.
    2
      Plaintiffs also asserted additional claims against Ford and another defendant. Because the claims at
issue here were subsequently severed from those claims, we do not address plaintiffs’ additional claims in
this opinion.
                                                  –2–
date that Ford exchanged the vehicle at issue for a price”; (2) the summary judgment

evidence “conclusively shows that Ford exchanged the vehicle with an independent

dealership, Town East Ford, for a price on the ‘release date’ of May 9, 2000”;

(3) “[t]hat is the date that Town East Ford paid Ford for the vehicle, and Ford

transferr[ed] ownership of the vehicle to Town East Ford”; and (4) plaintiffs “did not

file suit within 15 years of May 9, 2000, the date that Ford sold the vehicle to Town

East Ford.” Ford also asserted that a recent federal court opinion supported its

position as to that defense. See Camacho v. Ford Motor Co., 993 F.3d 308 (5th Cir.

2021).

      The evidence Ford relied on included, among other things, (1) a transcript of

a December 9, 2020 deposition of Ford’s U.S. sales strategy manager Michael

O’Brien; (2) excerpts from Mr. O’Brien’s May 29, 2019 deposition in Camacho;

(3) a June 20, 2019 affidavit of Mr. O’Brien; (4) February 20, 2018 and September

13, 2019 affidavits of Ford design analysis engineer Robert Pascarella; (5) copies of

the versions of Ford’s “Sales and Service Agreement” and “Vehicle Terms of Sale

Bulletin” in use between Ford and its independent dealerships in 2000; (6) a Ford

“Mini 999 Report” regarding the SUV; and (7) a Ford “Vehicle Information Report”

regarding the SUV.

      Plaintiffs filed objections to the admissibility of Ford’s summary judgment

evidence asserting, among other things, that because Mr. O’Brien and Mr. Pascarella

were “interested witnesses,” their testimony could not support summary judgment

                                         –3–
unless it was “clear, positive and direct, otherwise credible and free from

contradictions and inconsistencies, and could have been readily controverted.” See

TEX. R. CIV. P. 166a(c). Plaintiffs contended this requirement was not met as to either

witness.

        Plaintiffs also filed a summary judgment response asserting “Ford cannot

prove it sold the subject Explorer to Town East Ford [TEF] and/or when the sale

took place.” Plaintiffs argued, among other things, (1) even if deemed competent,

Mr. O’Brien’s December 9, 2020 deposition testimony “at best . . . raises a fact

question for the jury to consider” because it “is contrary to his earlier affidavits” and

testimony of other Ford corporate representatives and (2) Camacho is

distinguishable in that the evidence here includes Ford affidavits and deposition

testimony “which distinguish the act of releasing a vehicle to a dealership from the

act of selling it,” a distinction “not discussed in the Fifth Circuit opinion in

Camacho.”

        The evidence attached to plaintiffs’ response included (1) excerpts from Mr.

Pascarella’s and Mr. O’Brien’s May 29, 2019 depositions in Camacho; (2) affidavits

of Ford design analysis engineer William Ballard in two prior non-related lawsuits

against Ford involving Ford vehicles; and (3) a March 2019 affidavit in which

Dallas-area resident Charles Stewart stated he “leased” an SUV from Town East

Ford “[f]rom June 30, 2000 through May 31, 2003” that “could be” the SUV in this

case.

                                          –4–
      Ford filed a reply asserting, among other things, that under Camacho, the only

material fact the trial court needed to consider was “when did defendant Ford Motor

Company exchange the vehicle at issue for a price?” Ford contended the summary

judgment evidence “conclusively demonstrates that happened on May 9, 2000, the

date designated in Ford’s records as the ‘release date,’” and “[t]here is no genuine

issue of fact on this point.”

      The trial court signed a May 13, 2021 order granting Ford’s motion for

summary judgment and dismissing plaintiffs’ products liability claims.

      Then, Ford filed a response to plaintiffs’ above-described evidentiary

objections. Ford argued (1) “O’Brien’s testimony leaves no doubt: Ford exchanged

the subject vehicle with independent dealership Town East Ford for a price (i.e., Ford

‘sold’ the vehicle under the statute of repose) on the ‘release date’ of May 9, 2000”;

(2) “Ford’s other summary judgment evidence shows the same thing”; (3) “[o]n that

date, Town East Ford paid Ford for the subject vehicle, and Ford released it to the

carrier, transferring ownership to Town East Ford”; and (4) “Plaintiffs failed to

generate any evidence disproving the fact that on May 9, 2000, Ford ‘sold’ the

vehicle to Town East Ford.”

      In their reply to that response, plaintiffs contended, among other things:

             Although it is Ford’s burden to support its summary judgment
      motion with competent evidence, it attempts to shift the burden to the
      Plaintiffs in discussing, for example, Michael O’Brien and claiming the
      Plaintiffs had their chance to controvert his testimony but failed for lack
      of trying. Ford completely overlooks the fact that the Plaintiffs did

                                         –5–
      controvert Ford’s evidence by pointing out the inconsistencies and
      contradictions in and between the testimony of Ford’s corporate
      representatives and in Ford’s own documents and pleadings. . . . [I]f
      Ford’s evidence fails then its motion fails. Plaintiffs have no burden to
      offer contrary evidence.

Additionally, as to Ford’s reliance on Camacho, plaintiffs asserted,

      [U]nlike in Texas state courts, there are no restrictions in federal courts
      on the use of ‘interested witness’ testimony in summary judgment
      proceedings. This is not an insignificant issue since Ford’s summary
      judgment evidence, in this case, is based entirely on the testimony of
      interested witnesses, and their interpretation of Ford’s internal
      documents which themselves are internally inconsistent.

      The trial court signed a June 23, 2021 order overruling plaintiffs’ evidentiary

objections. After the claims at issue were severed, plaintiffs timely filed this appeal.

                    STANDARD OF REVIEW AND APPLICABLE LAW

      We review a summary judgment de novo. Trial v. Dragon, 593 S.W.3d 313,

316 (Tex. 2019). A traditional motion for summary judgment requires the moving

party to show that no genuine issue of material fact exists and it is entitled to

judgment as a matter of law. TEX. R. CIV. P. 166a(c); Lujan v. Navistar, Inc., 555

S.W.3d 79, 84 (Tex. 2018). We take evidence favorable to the nonmovant as true,

and we indulge every reasonable inference and resolve every doubt in the

nonmovant’s favor. Ortiz v. State Farm Lloyds, 589 S.W.3d 127, 131 (Tex. 2019);

see Great Am. Reserve Ins. Co. v. San Antonio Plumbing Supply Co., 391 S.W.2d 41,

47 (Tex. 1965) (“If the motion involves the credibility of affiants or deponents, or

the weight of the showings or a mere ground of inference, the motion should not be


                                          –6–
granted.”). If the movant satisfies its burden, the burden shifts to the nonmovant to

raise a genuine issue of material fact precluding summary judgment. Lujan, 555

S.W.3d at 84.

      “A summary judgment may be based on uncontroverted testimonial evidence

of an interested witness . . . if the evidence is clear, positive and direct, otherwise

credible and free from contradictions and inconsistencies, and could have been

readily controverted.” TEX. R. CIV. P. 166a(c); see Ragsdale v. Progressive Voters

League, 801 S.W.2d 880, 882 (Tex. 1990) (per curiam) (stating that to establish

entitlement to summary judgment as matter of law, “the evidence from an interested

witness must not be contradicted by any other witness or attendant circumstances

and the same must be clear, direct and positive, and free from contradiction,

inaccuracies and circumstances tending to case suspicion thereon”). Interested

witness testimony that does not meet Rule 166a(c)’s requirements “does no more

than raise a fact issue.” Ragsdale, 801 S.W.2d at 882; see also Hunsucker v. Omega

Indus., 659 S.W.2d 692, 697 (Tex. App.—Dallas 1983, no writ) (employee of party

is “interested witness”).

      “[W]hile statutes of limitations operate procedurally to bar the enforcement

of a right, a statute of repose takes away the right altogether, creating a substantive

right to be free of liability after a specified time.” Galbraith Eng’g Consultants, Inc.

v. Pochucha, 290 S.W.3d 863, 866 (Tex. 2009) (citing Trinity River Auth. v. URS

Consultants, Inc., 889 S.W.2d 259, 261 (Tex. 1994)); see Fed. Deposit Ins. Corp. v.

                                          –7–
Lenk, 361 S.W.3d 602, 609 (Tex. 2012) (unlike statute of limitations, statute of

repose “runs from a specific date without regard to the accrual of a cause of action”).

“When a defendant moves for summary judgment based on an affirmative defense,

such as the statute of repose, the defendant, as movant, bears the burden of proving

each essential element of that defense.” Lenk, 361 S.W.3d at 609.

      The Texas products liability statute of repose provides that a claimant “must

commence a products liability action against a manufacturer or seller of a product

before the end of 15 years after the date of the sale of the product by the defendant.”

TEX. CIV. PRAC. & REM. CODE § 16.012(b). A “products liability action” means any

action against a manufacturer or seller for recovery of damages or other relief for

harm allegedly caused by a defective product, whether the action is based in strict

tort liability, strict products liability, negligence, . . . or any other theory or

combination of theories.” Id. § 16.012(a)(2).

                          APPLICATION OF LAW TO FACTS

                        The summary judgment evidence

Sales and Service Agreement between Ford and dealers

      Section 11 of Ford’s Sales and Service Agreement in effect in 2000 stated in

relevant part:

             TERMS AND TITLE
             11. (a) Payment. Payment by the Dealer for each COMPANY
      PRODUCT shall be in accordance with the terms and conditions set
      forth in the applicable VEHICLE or PARTS AND ACCESSORIES
      TERMS OF SALE BULLETIN.

                                         –8–
               11. (b) Title. Title to each COMPANY PRODUCT purchased by
        the Dealer shall (unless otherwise provided in the applicable VEHICLE
        or PARTS AND ACCESSORIES TERMS OF SALE BULLETIN) pass
        to the Dealer or to such financing institution or other party as may have
        been designated to the Company by the Dealer, upon delivery thereof
        to the carrier or to the Dealer, whichever occurs first, but the Company
        shall retain a security interest in and right to repossess any product until
        paid therefor.

Vehicle Terms of Sale Bulletin between Ford and dealers

        Ford’s Vehicle Terms of Sale Bulletin in effect in 2000 stated in relevant

part:

        A. Prices and Charges
               The Dealer shall pay the Company for each VEHICLE and
        factory-installed option thereon sold to the Dealer the Wholesale
        Delivered Price thereof including any charges for taxes and handling as
        specified in the Ford Division Passenger Car and Truck Price Lists and
        supplements thereto (Price Lists), plus the Company’s charges for
        distribution and delivery applicable to the Dealer as specified in notices,
        as furnished to the Dealer by the Company and in effect on delivery of
        the VEHICLE to the Dealer or the carrier, whichever occurs first,
        subject to any price adjustment provided for on the invoice.
        ....
        D. Payment
               Payment for each VEHICLE purchased by the Dealer shall be
        made in cash unless the invoice or other Company notice provides
        otherwise, in which event the terms of the invoice or other notice shall
        govern. Receipt of any check, draft or other commercial paper shall not
        constitute payment until the Company shall have received cash in the
        full amount thereof. The Dealer shall pay all collection charges.

Ford’s reports regarding the SUV

        Ford’s Mini 999 Report regarding the SUV displayed data from Ford’s

records that included a “Release” date of May 9, 2000; an “Orig Release” date of

May 9, 2000; a “Shipped” date of May 12, 2000; a “Sales” date of June 8, 2000; and

                                           –9–
a “Warranty Sale” date of June 8, 2000. Under the heading “Name Cocar Leasee,”

the Mini 999 Report stated “CWStewart Jr.”

       Ford’s Vehicle Information Report regarding the SUV described a

“Production Date” of May 8, 2000; a dealer “Arrival Date” of May 12, 2000; and a

“Sale Date” of June 7, 2000.

Mr. Pascarella’s testimony

       The record shows Mr. Pascarella testified as follows in his February 20, 2018

affidavit in this case:

        3. . . . Some of the information collected and maintained by Ford is
       information regarding the factory build date of the vehicle, the date that
       the vehicle was released, the date the vehicle shipped, the date that the
       vehicle arrived at the dealership, and the date that the vehicle was sold
       by the dealership. Two reports that Ford may generate from its
       databases that reflect this information are the Vehicle Information
       Report and the Mini 999 Report.
       ....
       5. Based on Ford’s business records regarding the vehicle at issue, as
       reflected in the attached Vehicle Information Report, the vehicle was
       built by Ford at its Louisville Plant with a production date of May 8,
       2000. The Vehicle Information Report further reflects that the vehicle
       was delivered to a dealer on May 12, 2000. Additionally, the Vehicle
       Information Report reflects that the vehicle was sold by Ford dealer
       Town East Ford to a customer on June 7, 2000, and Ford’s warranty
       coverage for the vehicle accordingly began that same day.
       ....
       7. Based on Ford’s business records regarding the vehicle at issue, as
       reflected in the attached Mini 999 Report, the vehicle was produced on
       May 9, 2000, and the vehicle was released on May 9, 2000. The date of
       release is the date that is on or near when the vehicle leaves Ford’s
       possession, custody, and control. The Mini 999 Report further reflects
       that the vehicle was shipped on May 12, 2000. As also shown in the
       Vehicle Information Report, the Mini 999 Report indicates that the


                                         –10–
      vehicle was sold by the dealership on June 8, 2000.
      ....
      9. In summary, based on my knowledge of Ford’s recordkeeping
      practices in regard to its vehicles, and the information based on those
      records reflected in [the Vehicle Information Report and the Mini 999
      Report], the manufacture of the 2001 Ford Explorer Sport at issue was
      completed by Ford on or about May 8, 2000; it left Ford Motor
      Company’s possession, custody, and control on or about May 9, 2000;
      and it was sold by Ford dealer Town East Ford to a retail buyer on or
      about June 7, 2000.

Except for the dates and locations described, Mr. Pascarella’s testimony in his

affidavit was identical to Mr. Ballard’s testimony in his two affidavits in prior

lawsuits against Ford.

      In his May 29, 2019 deposition in Camacho, Mr. Pascarella testified:

      Q. Mr. Pascarella, do you understand we’re here today to take Ford’s
      deposition on what the corporation knew relating to certain matters in
      the notice involving its defense that the case was not filed within 15
      years of the first sale of the truck?
      A. I guess there was some discussion with counsel about the statute of
      repose. I’m not a lawyer but specifically I would be asked to speak on
      behalf of Ford regarding certain aspects of documents basically from
      the point of production to the point of sale.
      ....
      Q. . . . A lease is not a sale; right?
      A. I guess I don’t even understand the definitions. I know I don’t get
      the title when I lease a vehicle.
      ....
      Q. Do you have any idea what the definition of a sale of a motor vehicle
      is in Texas?
      A. If there’s some specific—no, I don’t. If there’s some specific law or
      definition, no, I don’t.
      ....
      Q. So in terms of the documents that you’re here to discuss, whatever
      is stated in those documents relating to a sale, you don’t know what
      Ford’s definition is of a first sale?


                                       –11–
A. In terms of a first sale, I do not. I just know the terms in the reports
and documents that are the subject of the topics I was going to discuss.
I know what all those terms mean and where the information comes
from. That’s what I did to prepare.
....
Q. All right. What is a Vehicle Information Report?
A. It is a report generated through the AWS system that summarizes
basic information about the vehicle.
Q. What is the Ford AWS system?
A. The analytical warranty system.
....
Q. I’m just asking from the Vehicle Information Report, is there any
data reported that shows a sale or lease by Ford to the dealer as
compared to some consumer?
A. To the dealer—to the dealer subject in this case, there’s only—the
only information contained about that is when it arrived to the dealer
and when the dealer reported it sold.
....
Q. All right. And what is the purpose of the Mini 999 Report for Ford?
A. It’s just a basic summary of certain vehicle information such as
model year, plant code, vehicle ordering, the VOC information, which,
with the right decoder, you can figure out what options are on a vehicle,
certain dealer codes, assembly plant information, financial data, name
and address data. . . .
....
Q. Okay. Now is there anything in the Mini 999 Report that states a sale
from Ford to the dealer?
A. Yes.
Q. What?
A. Up in the AAD, where you see the release date of 10/6/03.
Q. All right. So this document states “Release,” R-e-l-e-a-s-e, and
underneath it it has a date of 10-06-03; right?
A. Correct.
Q. It doesn’t state “sale”?
A. It does not.
Q. It doesn’t state “Sale 10-6-03”; right?
A. It does not.
Q. It doesn’t say anywhere on this document sale from Ford to a dealer,
true?
A. Correct.


                                  –12–
Q. Now, what is Ford’s definition of release? As I tend to think of that,
release means let go, like you would catch a fish and release it.
A. That’s the point where the vehicle through the system was —the date
the vehicle was shipped from wherever Ford had the vehicle to the
dealer, and that’s when essentially payment is due from the dealer for
those vehicles.
....
Q. Now, is it Ford’s contention that it uses a different definition for
release that encompasses sale? In other words, release doesn’t mean let
go; it means sale too?
A. Well, I guess when I review the documentation, release was basically
the point that it was shipped and the point in time that the dealer would
pay Ford Motor Company for the vehicle.
Q. I’m talking about release. I’m not talking about the separate notation
of shipped that has a different date of 6/27 of 2003. Do you see that?
A. I’m telling you what release means in terms of this document. It
means the point that the vehicle was shipped from that location to the
dealer, and then you see the convoy reported, and it basically arrived at
the dealer on 10/16/03, but the definition of release in this document,
that is a point in time the dealer is supposed to provide payment, similar
to if you buy something. That’s when you buy something, whether it’s
even Amazon, you buy it and then they ship it.
Q. Okay.
A. They don’t ship it usually before you buy it.
....
Q. . . . When was the payment made in full?
A. I don’t know, other than based on the system the release date is the
date the dealer is responsible for payment of the vehicle.
....
Q. Okay. So basically for your testimony on behalf of Ford, you’re
testifying that release means the date that the dealership needs to pay
Ford for the truck?
A. Well, it’s a combination. That’s the date that the vehicle is basically
going to be shipped from that place where it is, and at that point in time
is when payment is due.
....
Q. . . . Let’s go to [the February 20, 2018 Pascarella affidavit in Parks
v. Ford]. [Y]ou said based on your employment, you have personal
knowledge as to the —I mean, the Vehicle Information Report and the
mini reports; right?
A. Correct.

                                  –13–
      ....
      Q. So in terms of the first sale in [the Parks v. Ford case], you testified
      that the document said that the first sale in that case was the dealer to
      the consumer under oath, under penalty of perjury?
      A. I did.
      ....
      Q. No testimony about any release or sale date of the vehicle from Ford
      to the dealership in the Parks case, right?
      A. That’s correct.
      Q. Now, you indicated the ship date, but still no testimony that the
      vehicle was sold on its release or ship date, even though you referenced
      shipping dates, right?
      A. Correct.
      ....
      Q. So as you sit here today, based on your review of all the documents
      that we’ve gone through . . . you don’t know whether the vehicle was
      sold to the dealership or not; right?
      A. They paid Ford for it in some way. How that transaction takes place,
      I don’t know.
      Q. Okay. You don’t know whether a sale was consummated, though, as
      a sale is defined?
      A. That’s probably a legal term. That’s correct, I don’t know.
      Q. You don’t know what Ford’s definition of sale is?
      A. Only in the terms of the Vehicle Information Report and the Mini
      999 in terms of what’s reported as a sale from the dealer that we talked
      about.
      Q. And that definition of sale includes leases and sales?
      A. I don’t know. I guess it could.
      Q. And you don’t know when the first sale of this vehicle was in terms
      of a date? Your testimony of Ford, you don’t know when the first sale
      was?
      A. I know reported sale from the dealer, when that date is; that’s what
      I know. What exactly the legal terms for that sale is, you’re right, I don’t
      know.

      Several months later, in a September 13, 2019 “supplemental” affidavit in this

case, Mr. Pascarella stated, among other things, “In 2000 (and today), when Ford




                                         –14–
sold and released a vehicle to the dealership, the ‘Release Date’ is recorded at that

time.”

Mr. O’Brien’s testimony

         Mr. O’Brien testified in his May 29, 2019 deposition in Camacho as follows:

         Q. . . . Is there any reported sale date on the Mini 999 from Ford to the
         dealership?
         A. Yes.
         Q. What is stated?
         A. It is stated as release.
         Q. What does release mean to you?
         A. It means released to the carrier for delivery.
         Q. Let go?
         A. Yeah.
         Q. Okay. And is that the definition Ford uses for release, to let go,
         relinquish?
         A. We release it to the carrier, and so the vehicle was turned over to the
         carrier. I don’t know—“let go” doesn’t quite seem to fit, but it is—
         changes possession from Ford to the dealer at the time we hand it off to
         the carrier.
         Q. So “release” as stated in the mini, is defined by Ford to mean that
         the vehicle is released from Ford to the dealership?
         A. To the carrier for delivery to the dealership, correct, and the dealer
         obtains ownership at that point.
         ....
         Q. Does Ford have a definition of sale of the vehicle?
         A. Yes.
         Q. What is Ford’s definition of sale?
         A. We have two definitions. One is what we would call the wholesale,
         from Ford to the dealer, and as I’ve already stated, that happens at the
         time the vehicle is released to the carrier, and then the dealership then
         reports to us when the vehicle was sold to an end user, typically a retail
         customer or fleet or something like that. . . .
         ....
         Q. All right. And then I want to go through a couple of other things
         while we have the Mini 999 out. You talked about the release date
         earlier today as being 10/6/03; is that right?
         A. Correct.

                                           –15–
Q. Is the release date the same day that Ford sells the vehicle to the
dealership?
A. Yes.
Q. And what actually takes place during that transaction?
A. Theoretically the dealer could pay in cash, but then what happens in
reality is the dealer has a floor plan source that they have provided to
us, and said [sic] any vehicle that I purchase should be, we call it,
drafted against that floor plan source. It’s kind of like a line of credit,
and if it’s a $30,000 vehicle, it takes—it would take 30,000 from the
line of credit to pay for the vehicle at the time it’s released.
Q. So does Ford receive payment for the vehicle on the release date?
A. Yes.
        [Counsel for plaintiffs]: Objection. Form.
Q. [by Counsel for Ford] And does the—does Ford give possession and
control and ownership of the vehicle to the dealership?
A. Sort of. I mean, we give possession and control to the carrier, but it
is in the ownership of—the dealer is the owner at that point.
....
Q. And the word [“sale”] does not appear on the documents as far as
wholesale date goes, at least with respect to the Mini 999 we’re looking
at, correct?
A. Correct.
Q. But there is a release date.
A. Yes.
Q. And does the release date always coincide with the wholesale date?
A. Yes.

In his June 20, 2019 affidavit in this case, Mr. O’Brien stated:

3. . . . Some of the information collected and maintained by Ford is
information regarding the factory build date of the vehicle, the
wholesale date of the vehicle by Ford to the dealership, the date the
vehicle shipped, the date that the vehicle arrived at the dealership, and
the date that the vehicle was sold by the dealership.
....
5. Based on Ford’s business records regarding the vehicle at issue, the
vehicle [in this case] was built by Ford at its Louisville Plant with a
production date of May 9, 2000, which was the date the vehicle left the
production line.



                                  –16–
6. Further, based on Ford’s business records regarding the vehicle at
issue, the release date, May 9, 2000, is the date the vehicle was sold by
Ford to a dealership. Ford receives payment for the vehicle on the
release date. Further, pursuant to the agreement between Ford and the
dealership, ownership of the vehicle passes from Ford to the dealership
at the time the vehicle is released and/or delivered to the carrier, i.e. the
“release date.” Ford also considers the release date as the wholesale
date. Thus, the release date is the date the vehicle leaves the possession,
custody, and control of Ford. Finally, after the release date, because
Ford no longer owns the vehicle, Ford would not, nor could it, lease the
vehicle to a consumer.

In his December 9, 2020 deposition in this case, Mr. O’Brien testified:

Q. At what point in the life of the vehicle does Ford sell the vehicle to
a dealership?
A. So, if you can envision the vehicle getting built, when it’s done being
built at the end of the assembly line, it is at that point released to the
carrier, and the release to the carrier is the trigger point in which the
dealership pays us for the vehicle and the vehicle becomes what is
essentially sold to the dealer.
Q. So my next question was going to be what happens in that
transaction, in that sale; can you go into a little more detail on that?
A. Yeah. So when the vehicle is released to the carrier, the dealership is
required to pay us money for the vehicle. As I alluded to earlier, that’s
typically done through a financial institution. They often have a line of
credit with a bank, for example, and so we draft that bank on that
simultaneous with it being released to the plant, from the plant, excuse
me, and that then becomes—we get our money and the dealer takes
ownership of the vehicle during that transaction.
Q. Okay. Is every vehicle sold the same way?
A. Yes.
Q. And was it the same way in the year 2000?
A. Yes.
Q. Are there any documents that set forth this process?
A. Yes.
Q. Is the Sales and Services Agreement one of them?
A. Yes.
....
Q. What is the release date for the [SUV] that’s listed on this Mini 999?
A. May 9th of 2000.

                                   –17–
        Q. Does that mean on May 9th of 2000, Ford sold [the SUV] to a
        dealership?
        A. Yes.
        Q. And did so by accepting money from the dealership, receiving
        money from the dealership, and transferring ownership to the
        dealership?
        A. Correct.

                                               Analysis

        In two issues, appellants contend (1) the trial court was precluded from

granting summary judgment in Ford’s favor based on the statute of repose because

“the contradictions and inconsistencies in Ford’s summary-judgment evidence

violate[d] the preconditions for interested-witness testimony in TEX. R. CIV. P.

166a(c)” and (2) “the trial court abuse[d] its discretion in overruling Plaintiffs’

objections to the admissibility of Ford’s contradictory and inconsistent interested-

witness testimony based on Rule 166a(c).” Because we decide appellants’ first issue

in their favor, we do not reach their second issue.3

        The parties assert, and we agree, that in this case the relevant “sale” for section

16.012(b) purposes is a sale of the SUV by defendant Ford, as opposed to a sale by

an independent dealer. Thus, the date of a sale by Ford is the triggering date for




    3
      To the extent Ford contends appellants entirely “waived their ‘interested witness’ appeal” by not
properly preserving their admissibility objections, we disagree that preservation of those objections was
required in order to challenge the summary judgment here. Even where testimony is properly considered
as summary judgment evidence, it cannot form the basis for a summary judgment if it does not meet Rule
166a(c)’s requirements. See Kazmir v. Suburban Homes Realty, 824 S.W.2d 239, 244 (Tex. App.—
Texarkana 1992, writ denied); see also Ragsdale, 801 S.W.2d at 882 (interested witness testimony that does
not meet Rule 166a(c)’s requirements “does no more than raise a fact issue”).
                                                 –18–
section 16.012(b)’s 15-year period as to plaintiffs’ claims in question. See Lenk, 361

S.W.3d at 609.

      Ford contends (1) “there is only one material fact germane to the summary

judgment: the ‘date of the sale’ of the vehicle by Ford under the products liability

statute of repose”; (2) on the release date, “Ford receives payment from the dealer,

and Ford in turn releases the vehicle to the dealer for shipment and delivery”; and

(3) “[t]he testimony of the Ford employees on the ‘date of the sale’ is consistent,

clear, and uncontroverted.” According to Ford, the evidence “established the ‘date

of sale’ of the vehicle by defendant Ford, under Texas’ 15-year products liability

statute of repose, was May 9, 2000” and appellants “failed to controvert O’Brien’s

and Pascarella’s testimony on this one material fact with evidence that Ford

exchanged the vehicle with the dealership for a price on some other, later, date.”

      Though appellants do not challenge Camacho’s conclusion that “sale” means

“the transfer of property or title for a price,” see Camacho, 993 F.3d at 312, they

dispute Ford’s assertion that it conclusively established that it “exchanged the 2001

Explorer Sport with dealership Town East Ford for a price on the ‘Release’ date of

May 9, 2000.” Appellants argue Ford “does not and cannot account for the conflict

between its witnesses’ testimony that the purchase price for a vehicle is always paid

on the release date, and its documents proving that the purchase price often is not

paid until long after the release date.” Additionally, appellants contend Ford could

not “simply choose a date outside the 15-year window,” but instead “had to prove

                                        –19–
that it—not the dealer—actually made a sale on the chosen date.” According to

appellants,

      Ford’s evidence about the [SUV’s] date of release . . . provides the
      factfinder with no information about whether, or when, payment for that
      vehicle was ever made. Payment might have been made on the date of
      release. Payment also might have been made after the release date and
      inside the 15-year window—if the dealer paid late. And if the dealer
      defaulted, then payment might not have been made at all. That leaves
      Ford with no clear, consistent, and conclusive evidence of the date of
      payment, and therefore no evidence of the date of an alleged sale.

      The record shows Mr. Pascarella originally stated the “release” date “is the

date that is on or near when the vehicle leaves Ford’s possession, custody, and

control.” He subsequently testified (1) the release date is “the date that the vehicle is

basically going to be shipped from that place where it is, and at that point in time is

when payment is due,” and (2) he could not tell from a Mini 999 Report when

“payment was made in full,” “other than based on the system the release date is the

date the dealer is responsible for payment of the vehicle.” Several months later, in

his “supplemental” affidavit in this case, Mr. Pascarella stated, “In 2000 (and today),

when Ford sold and released a vehicle to the dealership, the ‘Release Date’ is

recorded at that time.” Thus, his testimony is unclear and inconsistent as to whether

a “release” can occur prior to payment. See TEX. R. CIV. P. 166a(c).

      Though Mr. O’Brien testified Ford “receives payment for the vehicle on the

release date” and “the release date always coincide[s] with the wholesale date,” he

stated his testimony that “the release date, May 9, 2000, is the date the [SUV] was


                                         –20–
sold by Ford to a dealership” was “based on Ford’s business records,” including “the

agreement between Ford and the dealership.” To the extent Ford asserts Mr.

O’Brien’s testimony shows payment was made on May 9, 2000, because Ford

“always” receives payment on the release date, the Sales and Service Agreement and

the Vehicle Terms of Sale Bulletin both appear to allow for other payment

arrangements and thus demonstrate contradictions and inconsistency as to that

testimony. See TEX. R. CIV. P. 166a(c); see also Ortiz, 589 S.W.3d at 131 (explaining

that courts reviewing summary judgments must indulge every reasonable inference

and resolve every doubt in nonmovant’s favor). Though Ford states in its appellate

brief that it tried, but was unable, to “get corroborating information on the Ford-to-

dealer sale [of the SUV],” we agree with appellants’ assertion that they “had no

obligation to obtain information that Ford itself could not obtain for a defense on

which Ford had the burden of proof.”

      Additionally, Ford asserts Camacho supports its position because the Fifth

Circuit held in that case that “‘the sale of the product by the defendant’

happened . . . when Ford released the truck to the dealership.” See Camacho, 993

F.3d at 313. We disagree. The Fifth Circuit stated, “According to Ford’s Sales and

Service Agreement with the dealership and the undisputed testimony of Ford’s sales

strategy manager, ownership passed to the dealership when Ford released the truck

for the price of $25,725.23. All elements of the sale were therefore established.” Id.

The Fifth Circuit also stated, “And, in any event, Ford’s representatives did testify

                                        –21–
that the ‘release’ is a ‘sale.’” Id. Not only is Camacho not binding on this Court, but

it also is distinguishable in that (1) it involved evidence pertaining to the particular

truck sale before that court and (2) because it was a federal case, Rule 166a(c)’s

interested witness testimony requirements were not applied. We do not find

Camacho instructive.

      On this record, we conclude Ford did not conclusively establish the “date of

the sale” from which section 16.012(b)’s claimed protection ran, and thus, the trial

court erred by granting summary judgment in Ford’s favor based on its statute of

repose defense. See TEX. R. CIV. P. 166a(c); see also Lenk, 361 S.W.3d at 609

(defendant moving for summary judgment based on statute of repose bears burden

of proving each essential element of defense).

      We reverse the trial court’s order granting Ford’s motion for summary

judgment based on the statute of repose and remand this case to the trial court for

further proceedings consistent with this opinion.




210632f.p05                                 /Cory L. Carlyle/
                                            CORY L. CARLYLE
                                            JUSTICE




                                         –22–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

JENNIFER PARKS,                               On Appeal from the 429th Judicial
INDIVIDUALLY AND AS                           District Court, Collin County, Texas
GUARDIAN OF THE PERSON                        Trial Court Cause No. 429-03411-
AND ESTATE OF SAMUEL                          2021.
RIVERA GAMA, AND NICOLASA                     Opinion delivered by Justice Carlyle.
GAMA DALE, Appellants                         Justices Molberg and Partida-Kipness
                                              participating.
No. 05-21-00632-CV          V.

FORD MOTOR COMPANY,
Appellee

      In accordance with this Court’s opinion of this date, the trial court’s order
granting summary judgment based on the statute of repose is REVERSED and this
cause is REMANDED to the trial court for further proceedings consistent with this
opinion.

      It is ORDERED that appellants JENNIFER PARKS, INDIVIDUALLY
AND AS GUARDIAN OF THE PERSON AND ESTATE OF SAMUEL RIVERA
GAMA, AND NICOLASA GAMA DALE recover their costs of this appeal from
appellee FORD MOTOR COMPANY.


Judgment entered this 6th day of December, 2022.




                                       –23–